Citation Nr: 0513800	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease as secondary to diabetes mellitus.

4.  Entitlement to hypertension as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for skin condition due 
to herbicide exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri issued in August 2002 and February 2004.  Notices of 
Disagreement were received in October 2002 and February 2004, 
respectively.  Statements of the Case were issued in November 
2003 and July 2004, respectively.  Timely appeals were 
received in November 2003 and July 2004, respectively.  


FINDINGS OF FACT

1.  The veteran served on the U.S.S. Kitty Hawk (CVA-63) off 
the shores of the Republic of Vietnam.  

2.  His service did not involve actual duty or visitation 
within the boundaries of the Republic of Vietnam.

3.  The medical evidence does not show that the veteran's 
diabetes mellitus is related to his active military service, 
including due to exposure to herbicides.

4.  The veteran's peripheral neuropathy, peripheral vascular 
disease and hypertension were not diagnosed during his active 
service, nor was he diagnosed to have them until more than 24 
years after his separation from service.

5.  The medical evidence does not show that the veteran has a 
permanent skin condition that was caused by his military 
service, including due to exposure to herbicides.

6.  The medical evidence does not show that the veteran 
currently has a definitive diagnosis of post-traumatic stress 
disorder.

7.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran did not incur diabetes mellitus as a result 
of his military service, including by exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2004).

2.  The veteran's peripheral neuropathy, peripheral vascular 
disease, and hypertension are not proximately due to or the 
result of any service connected disability, nor were they 
incurred as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310  (2004).

3.  The veteran did not incur a skin condition as a result of 
his military service, including by exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2004).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).

5.  The criteria for a TDIU are not met.  38 C.F.R. §§ 4.16, 
4.25, Table I, Combined Ratings Table (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in June 2002, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  The Statements of the Case also notified the 
veteran of the specific reasons why these particular claims 
were denied, and the information and evidence needed to 
substantiate the claims. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter, read as a 
whole, gave notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claims and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from May 
2002 through August 2002.  The RO also requested and obtained 
private treatment records identified by the veteran for the 
period of March 2000 through May 2002.  The veteran has not 
identified any other medical treatment records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran was not provided VA examinations in connection 
with his service connection claims.  However, examination is 
not needed because there is no competent evidence that he 
suffered an event, injury or disease in service.  His service 
medical records show no pertinent complaints or diagnoses and 
the veteran has not alleged a continuity of symptomatology 
since his separation of service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  With regard to his claim that he was exposed to 
Agent Orange, the veteran has not presented any evidence that 
he served in the Republic of Vietnam, i.e., his service 
involved duty or visitation in the Republic of Vietnam, or 
that he was actually exposed to a herbicide during his 
military service.  Related to his post-traumatic stress 
disorder claim, the evidence does not support the veteran's 
claimed in-service stressor.  Since there is no competent 
evidence indicating that the veteran suffered an event, 
injury or disease in service, VA examinations are not needed.  
38 C.F.R. § 3.159(c)(4)(i)(B).

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


II.  Analysis

A.  Claims for Service Connection

1.  Applicable Laws and Regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed with diabetes mellitus.  38 U.S.C.A.  
§ 1112(a)(4) (West 2002) provides for such presumptive 
service connection when diabetes mellitus manifests to a 
compensable degree of 10 percent within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).   

The veteran claims that his diabetes mellitus and skin 
condition are due to Agent Orange exposure during his time 
serving on the U.S.S. Kitty Hawk while it was located off the 
shores of Vietnam.  The laws and regulations pertaining to 
Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see also 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service, 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  No other condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 C.F.R. § 
3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

2.  Diabetes Mellitus

The veteran claims that his diabetes mellitus is due to 
exposure to Agent Orange while he was stationed aboard the 
U.S.S. Kitty Hawk off the shores of the Republic of Vietnam.  
He contends that he was exposed because the winds blew the 
air from over the land and onto the ship, and that aircraft 
from the ship flew over Vietnam and then returned to the ship 
all the time.  

The medical evidence shows that the veteran was diagnosed to 
have diabetes mellitus in approximately 1997, and he 
continues to receive treatment for that condition from his 
private physician.  The veteran, therefore, has a presumptive 
disease enumerated in 38 C.F.R. § 3.309(e).  

Although he has a diagnosis of diabetes mellitus, the veteran 
is not entitled to a presumption of exposure to Agent Orange 
because the evidence shows that the veteran did not serve in 
the Republic of Vietnam, i.e., he served in the waters 
offshore and the conditions of his service did not involve 
duty or visitation in the Republic of Vietnam.  The veteran 
has stated that he served on the U.S.S. Kitty Hawk, an 
aircraft carrier, in the waters off the coast of Vietnam for 
three nine month periods.  He has not alleged that, at any 
time, he was assigned to duty or had visitation within the 
boundaries of Vietnam.  Neither do his service records show 
that he ever visited or was assigned duty in Vietnam.  VA has 
determined that "service in the Republic of Vietnam" means 
service within the boundaries of the Republic of Vietnam and 
does not include naval personnel serving on a deep-water 
vessel in waters off the shores of Vietnam.  See VAOPGCPREC 
27-97.  The veteran has not submitted any authority for 
concluding that individuals who served in the waters offshore 
of the Republic of Vietnam were subject to the same risk of 
herbicide exposure as those who served within the geographic 
boundaries of the Republic of Vietnam, or for concluding that 
offshore service is within the meaning of the statutory 
phrase "service in the Republic of Vietnam."  

The veteran is, therefore, not entitled to service connection 
based upon a presumption of exposure to Agent Orange.  The 
veteran is also not entitled to service connection on any 
other basis.

The medical evidence shows that the veteran was diagnosed to 
have diabetes mellitus approximately 24 years after his 
service.  His service medical records are negative for any 
complaints of symptoms or diagnosis of diabetes mellitus 
during his military service.  The veteran has also not shown 
any actual exposure to herbicides while serving aboard the 
U.S.S. Kitty Hawk in the waters offshore of Vietnam, or 
serving anywhere else.  There is, therefore, no evidence of a 
nexus relationship between the veteran's current diagnosis of 
diabetes mellitus and his military service.  

The Board notes that a March 8, 2002 treatment note shows 
that the veteran reported to his private physician that he 
was exposed to Agent Orange while in the military, and the 
physician stated that Agent Orange exposure in Vietnam was a 
"possible link to the diabetes and subsequent diabetic 
complications."  The Board does not accept this statement as 
nexus evidence for two reasons.  First it is clear that the 
physician is relying solely on the report by the veteran.  It 
does not appear from the recitation in the note of the 
veteran's report that the veteran told the physician that he 
actually served on an aircraft carrier and never was actually 
in Vietnam.  Instead the veteran reported that he was on 
three separate nine-month tours in Vietnam.  This is clearly 
not consistent with his actual service.  The Board is not 
bound to accept an opinion based on history provided by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Second the physician's opinion is too speculative, because it 
was not phrased in terms of a definitive diagnosis that the 
veteran's diabetes mellitus was caused by Agent Orange 
exposure.  Rather, he merely indicates that it is a 
"possible link" to the veteran's diabetes and subsequent 
diabetic complications.  The fact that the veteran' treating 
physician opines that it is "possible" that the veteran's 
diabetes was caused by exposure to Agent Orange implies that 
it is also possible that it was not.  By using the terms "at 
least" and "possible," without supporting clinical data or 
other rationale, his opinion is simply too speculative in 
order to provide the necessary degree of certainty required 
for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

Nor is there medical evidence that his diabetes mellitus was 
manifested to a degree of 10 percent or more within one year 
after his separation from service.  He is therefore not 
entitled to presumptive service connection under 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a).  

After considering all the evidence, the Board finds that the 
veteran is not entitled to service connection for diabetes 
mellitus.

3.  Peripheral Neuropathy

The veteran claims entitlement to service connection for 
peripheral neuropathy as secondary to his diabetes mellitus.  
The medical evidence shows that the veteran began having 
peripheral neuropathy of his lower extremities in 
approximately August 2001.  Service connection may be 
established on a secondary basis only for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The veteran has 
not been service connected for diabetes mellitus.  He is, 
therefore, not entitled to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.

The veteran is also not entitled to service connection for 
peripheral neuropathy on a direct basis.  The service medical 
records are negative for any signs, symptoms, or diagnoses of 
neuropathy in service.  The veteran's treatment records show 
he was not diagnosed to have peripheral neuropathy until 
August 2001, 28 years after his separation from service.  
There is no medical evidence of a nexus relationship between 
the veteran's current peripheral neuropathy and his military 
service.  There is also no evidence that the condition 
manifested to a degree of 10 percent or more within one year 
after service.  

4.  Peripheral Vascular Disease

The veteran claims entitlement to service connection for 
peripheral vascular disease as secondary to his diabetes 
mellitus.  The medical evidence shows that the veteran had 
peripheral vascular disease (also listed as peripheral 
arterial disease) of his lower extremities with claudication 
as early as March 2000.  Service connection may be 
established on a secondary basis only for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The veteran has 
not been service connected for diabetes mellitus.  He is, 
therefore, not entitled to service connection for peripheral 
vascular disease as secondary to diabetes mellitus.

The veteran is also not entitled to service connection for 
peripheral vascular disease on a direct basis.  The service 
medical records are negative for any signs, symptoms, or 
diagnoses of peripheral vascular disease in service.  There 
is no medical evidence of a nexus relationship between the 
veteran's current peripheral vascular disease and his 
military service.  There is also no evidence that the 
condition manifested to a degree of 10 percent or more within 
one year after service.  

5.  Hypertension

The veteran claims entitlement to service connection for 
hypertension as secondary to his diabetes mellitus.  The 
medical evidence shows that the veteran was diagnosed to have 
Stage I hypertension in April 2001.  Service connection may 
be established on a secondary basis only for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
veteran has not been service connected for diabetes mellitus.  
He is, therefore, not entitled to service connection for 
hypertension as secondary to diabetes mellitus.

The veteran is also not entitled to service connection for 
hypertension on a direct basis.  The service medical records 
are negative for any signs, symptoms, or diagnoses of 
hypertension in service.  The veteran's treatment records 
show he was not diagnosed to have hypertension until April 
2001, approximately 28 years after his separation from 
service.  There is no medical evidence of a nexus 
relationship between the veteran's current hypertension and 
his military service.  There is also no evidence that the 
condition manifested to a degree of 10 percent or more within 
one year after service.  

6.  Skin Condition

The veteran contends he has a skin condition due to exposure 
to Agent Orange in service.  As previously discussed, the 
veteran's military service does not entitle him to a 
presumption of exposure to Agent Orange because he is not 
considered to have served "in the Republic of Vietnam."  He 
has also not shown he was actually exposed to any herbicide 
that would permit VA to presume any current skin condition is 
related to his military service.  

There also is a question whether the veteran actually has a 
current skin condition.  Private treatment records are in the 
file from March 2000 to May 2002.  During that period of 
time, the records indicate he was treated only once, in March 
to April 2002, for a lesion on his right foot.  The doctor's 
opinion was that it was healing poorly, likely due to the 
veteran's diabetes.  There are no other treatment records 
relating to any skin lesions or other skin condition.  All 
treatment records referencing the veteran's skin showed that 
he had no rashes or lesions.  It appears, therefore, that the 
lesion on his right foot was merely acute and transitory and, 
thus, does not constitute a current permanent disability.

There is no medical evidence, either in service or post 
service, indicating that the veteran has any permanent skin 
condition related to Agent Orange exposure or any other 
etiology.  The veteran is, therefore, not entitled to service 
connection on either a direct or presumptive basis.

7.  PTSD

The veteran claims he has PTSD related to a racial riot 
onboard the U.S.S. Kitty Hawk in 1972.  The veteran stated 
that he was assaulted and treated in sickbay aboard the ship.

The only medical evidence relating to the veteran's PTSD 
claim is from the VA Medical Center in St. Louis, Missouri.  
A psychiatric treatment note dated August 14, 2002 sets 
forth, as reported by the veteran, that the veteran had 
served on the U.S.S. Kitty Hawk from 1972-1973; that there 
was a race riot on the ship; that "the black started beating 
the white guys"; that "they got" the veteran; and that he 
woke up in sick bay.  From the veteran's report, he was 
diagnosed to have "sub threshold PTSD, chronic."  

The RO attempted to verify the veteran's claimed in-service 
stressor.  In doing so, it reviewed a report of the House of 
Representatives' Committee on Armed Forces.  Report by the 
Special Subcommittee on Disciplinary Problems in the U.S. 
Navy, 92nd Cong., 2d sess., 1973, H.A.S.C. 92-81.  
Washington, DC:  Government Printing Office, 1973.  
(Available at http://history.navy.mil/library/special/
racial_incidents.htm.)  This report indicates that beginning 
on the evening of October 12, 1972 and continuing until about 
2:30 a.m. on October 13, 1972, small groups, ranging from 5 
to 25 blacks, were marauding about the U.S.S. Kitty Hawk 
attacking whites.  A total of 47 men were treated for 
injuries on that night.  The evidence, therefore, confirms 
the occurrence of the racial riot claimed by the veteran.

The RO also obtained the deck logs of the U.S.S. Kitty Hawk 
for the month of October 1972.  A review of these records 
shows that at least 47 men were reported treated in sickbay 
from October 12 through October 13 of 1972 with injuries 
related to the assaults.  Another two were treated in Dental 
Quarters.  The veteran's name is not, however, listed among 
those who were injured and received treatment at sickbay.
 
After reviewing the evidence, the Board finds that the 
veteran is not entitled to service connection for PTSD.  
First, it does not appear that the veteran has a definite 
diagnosis of PTSD.  The VA staff psychiatrist diagnosed the 
veteran to have "sub threshold PTSD."  The Board does not 
find this to be an actual diagnosis of PTSD.  In addition, 
the private treatment records do not show any diagnosis of or 
treatment for PTSD.  Rather it is shown that the veteran is 
treated for depression and anxiety related to his medical 
conditions and his family problems.  

Second, the deck logs of the U.S.S. Kitty Hawk do not 
corroborate the veteran's claimed in-service stressor.  The 
deck logs do not show that the veteran was injured and 
treated in sickbay at the time of the racial riot onboard the 
U.S.S. Kitty Hawk.  The deck logs are considered to be highly 
probative of the events that occurred on October 12 and 13 of 
1972 because they are a contemporaneous record from the 
actual event.  The deck logs are also highly detailed, giving 
the name, rank, service number, and injuries treated of each 
soldier injured in the riot.  Such detail lends credence to 
the information reported.  In addition, the service medical 
records do not show that the veteran was treated for any 
injury on either October 12, 1972 or October 13, 1972.  The 
only treatment record in 1972 was from March 12 when the 
veteran was seen for a head cold, cough and sore throat.  

Absent medical evidence reflecting the actual presence of the 
claimed condition, as well as the absence of competent 
evidence corroborating the veteran's claimed stressors, a 
basis upon which to grant service connection for PTSD has not 
been presented.  

B.  Total Disability Due to Individual Unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2004).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
that would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with [a 
similar] combined disability rating.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

In March 2002, the veteran filed his claim for benefits, 
including a claim that he is unemployable.  In order to be 
considered for TDIU, the veteran must first be service 
connected for at least one disability, which he is not.  The 
veteran's claim for TDIU is, therefore, denied.



ORDER

Entitlement to service connection for diabetes mellitus, 
including due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral vascular 
disease as secondary to diabetes mellitus is denied.

Entitlement to hypertension as secondary to diabetes mellitus 
is denied.

Entitlement to service connection for skin condition, 
including due to herbicide exposure, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


